Present: Kinser, C.J., Lemons, Millette, Mims, McClanahan, and
Powell, JJ., and Russell, S.J.

RICHARD ANTHONY, ET AL.

v.   Record No. 130681                    OPINION BY
                                   JUSTICE DONALD W. LEMONS
VERIZON VIRGINIA, INC.,                  June 5, 2014
ET AL.


          FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                     James A. Cales, Jr., Judge 1

      In this appeal, we consider whether the Circuit Court of

the City of Portsmouth ("circuit court") erred by holding that

the plaintiffs' state law claims were completely preempted by §

301(a) of the Labor Management Relations Act of 1947 ("LMRA"),

29 U.S.C. § 185(a), and by granting the demurrers filed by

Verizon Virginia, Inc. ("Verizon") and the Communication Workers

of America, AFL-CIO District 2 (the "CWA").

          I.   Allegations in the Complaint and Proceedings

      Richard Anthony, Michael Giles, Jeremy Autry, George

Cummings, James Hodge, William Murden, Jeffrey Reynolds, Pharoah

Mosby, Christopher Lee, and Ricky Rosser (collectively,

"employees") are technicians formerly employed by Verizon.    Each

was a member of the CWA.

      In May 2010, the employees allegedly received an Enhanced

Income Security Plan ("EISP") which stated that Verizon had a

      1
       Judge Cales retired after issuing his letter opinion on
December 27, 2012. Judge James C. Hawks entered the final
order.
surplus of 12,000 employees and potentially would conduct a

layoff.    Originally, the employees were told their jobs were not

in jeopardy given their seniority.     However, on June 15, 2010,

the employees were told by the CWA and Verizon (collectively,

"defendants") that their jobs were subject to termination in

August 2010; and if they did not accept the EISP and voluntarily

resign, they would not receive any enhanced severance benefits. 2

Given this information, each of the employees accepted the EISP

and their employment with Verizon was terminated on July 3,

2010.

        According to the complaints, the Virginia Employment

Commission conducted a hearing shortly after the employees

accepted the EISPs.     In the hearing, Verizon allegedly claimed

there was not a surplus, the employees' jobs were never in

jeopardy, and the employees voluntarily resigned.     Additionally,

Verizon allegedly advertised a shortage of 200 technicians in



2
  The EISP offered each of the employees: (1) a $50,000 one-time
cash bonus; (2) acceleration of pension band increase; (3) a
guaranteed interest rate for pension lump sum conversion; (4)
waiver of age-based pension reductions; and (5) increased cap on
EISP payment. The EISP stated: "This Offer provides lucrative
financial incentives to eligible Associates who choose to
voluntarily leave Verizon. . . . The Company does not intend to
offer these special enhancements again, so it is extremely
important that you take the time to thoroughly review the
enclosed materials and consider volunteering for this generous
One-Time Offer. . . . ACT NOW . . . if you decide to volunteer
for this Offer, you must fax a signed copy of the enclosed form
no later than June 16, 2010."

                                   2
the employees' region shortly after representing to the

employees that there was a surplus.

        On October 7, 2011, Richard Anthony filed a complaint in

the circuit court alleging actual and constructive fraud against

Verizon and constructive fraud against the CWA:

                  The defendants, CWA and Verizon,
             negligently misrepresented material facts
             with the intent that plaintiff would rely
             upon such representations.

                  The plaintiff relied upon the
             aforementioned negligent misrepresentations
             made by the defendants to his detriment and
             sustained substantial damages.

                  The defendant, Verizon, misrepresented
             material facts, knowingly and intentionally,
             with the intent to mislead plaintiff, and
             plaintiff relied upon such
             misrepresentations to his detriment causing
             him to sustain substantial financial losses
             and damages.

Anthony alleges that he and similarly situated employees were

"misled . . . in order to obtain their signatures to the

[Enhanced Income Security Plan], thereby removing those workers

with more seniority, higher salaries and more fringe benefits

from [the] payroll."    Michael Giles, Jeremy Autry, and George

Cummings filed virtually identical complaints on October 10,

2011.    James Hodge, William Murden, Jeffrey Reynolds, Pharoah

Mosby, and Christopher Lee filed similar complaints on October

13, 2011.    Finally, on October 14, 2011, Ricky Rosser filed his




                                   3
complaint alleging actual and constructive fraud and negligent

infliction of emotional distress.

     After the employees filed their complaints in circuit

court, the defendants filed notices of removal to the United

States District Court for the Eastern District of Virginia

("federal district court"), arguing that the employees' state-

law claims were completely preempted by § 301 of the LMRA.        The

notices of removal stated that "[b]ecause each of these claims

will require a reviewing court to interpret the parties'

collective bargaining agreements, and because each is

inextricably intertwined with the terms of those agreements,

this action falls squarely within the ambit of Section 301 of

the LMRA."    The defendants also filed motions in the district

court under Rule 12(b)(6) of the Federal Rules of Civil

Procedure seeking to dismiss each of the employees' claims.        In

response, the employees filed motions to remand to state court.

     Based on these filings, the federal district court entered

an order on July 2, 2012, denying the defendants' motions to

dismiss and granting the employees' motions to remand.      The

federal district court held:

                  Defendants argue that Plaintiff[s] must
             refer to the collective bargaining agreement
             in two ways: First, the collective
             bargaining agreement is relevant to
             determining whether Plaintiff[s] [were]
             really at risk of being terminated. Second,
             Plaintiff[s] will have to show that [their]


                                   4
          fear of termination was reasonable despite
          any protections that [they] had under the
          collective bargaining agreement.

               Defendants' first argument is
          unpersuasive. Even if the collective
          bargaining agreement reinforces Plaintiffs'
          claim[s] that [they were] not actually at
          risk of termination, Plaintiff[s] do[] not
          rely on the agreement, but instead rel[y] on
          Verizon's hiring practices in late 2010 to
          show that [they] [were] in no danger of
          being fired, and that Defendants'
          representations to the contrary were false.

               Defendants' second argument also fails.
          Plaintiff[s] do[] not contend that
          Defendants failed to warn [them] of
          something for which they were duty-bound to
          warn. Williams v. Nat’l Football League,
          582 F.3d 863, 881 & n.14 (8th Cir. 2009).
          Nor do [they] assert that Defendants made
          false factual allegations that were tailored
          to satisfy the collective bargaining
          agreement. Augustin v. SecTek, Inc., 807
F. Supp. 2d 519, 525 (E.D. Va. 2011).

               Instead, Plaintiff[s] claim[] that
          [they] relied on an affirmative statement
          that Verizon intended to do something
          (terminate [them]), which was possibly
          prohibited by the collective bargaining
          agreement. Regardless of whether the
          collective bargaining agreement prohibited
          Verizon from firing Plaintiff[s], [their]
          reliance on statements, made by both [their]
          union and employer, that Verizon was likely
          to fire [them] in violation of the
          collective bargaining agreement was
          reasonable.

     When the case was remanded to circuit court, Verizon and

the CWA filed demurrers to each of the complaints, arguing the

state-law claims were completely preempted by § 301 of the LMRA.



                                5
Although the federal district court had previously decided that

the employees' state-law claims were not completely preempted

and there was no federal jurisdiction, the circuit court

considered the defendants' complete preemption argument.   The

circuit court consolidated these cases and, following a hearing,

it issued a letter opinion on December 27, 2012 holding:

          Plaintiffs' claims do in fact require the
          interpretation of the collective bargaining
          agreement (CBA) between Verizon and the
          Union representatives. Specifically, the
          Plaintiff[s] allege[] that Verizon
          determined it had a "surplus" of employees
          which prompted the issuance of a severance
          package to the defendants. It was this
          surplus that then triggered the alleged
          misrepresentations to the Plaintiffs. The
          Complaint goes on to state that Verizon then
          went before the State Corporation Commission 3
          and stated that they did not have a surplus
          in regards to the Plaintiffs' jobs. Were
          this case to continue these facts would be
          hotly litigated and the term surplus would
          supply the heat.

          Unfortunately, for the Plaintiffs such a
          surplus is provided for in the CBA. Such an
          event, in this context, carries with it
          duties and responsibilities for Verizon and
          the Union . . . . The acts that were
          undertaken by the Defendants will be at
          issue and those acts are governed by the
          CBA. Therefore, allegations such as are
          before this Court, would require this
          judicial body to inquire as to what actions
          were taken and why, which would cast our net
          of inquiry squarely over the CBA. This is

     3
       The circuit court's ruling incorrectly refers to the State
Corporation Commission. The plaintiffs' pleadings actually
alleged that Verizon appeared before the Virginia Employment
Commission.

                                6
          flatly forbidden under superseding federal
          law.

     On March 26, 2013, following a rehearing, the circuit court

granted the defendants' demurrers on the ground of complete

preemption, and dismissed the cases with prejudice.      The

employees filed timely notices of appeal and we granted an

appeal based on their single assignment of error:

     The circuit court erred in dismissing the
     Appellants['] Complaint on the basis that section 301
     of the Labor Management Relations Act ("LMRA"), 29
     U.S.C. § 185, preempts the Appellants['] claims.

                    II.            Analysis

                        A. Standard of Review

     Whether the employees' state law claims for actual and

constructive fraud and negligent infliction of emotional

distress are completely preempted by § 301 of the LMRA is a

question of federal law reviewed de novo.       See Maretta v.

Hillman, 283 Va. 34, 40, 722 S.E.2d 32, 34 (2012).      Whether a

state claim is completely preempted by federal law is a question

of congressional intent: "The purpose of Congress is the

ultimate touchstone."     Malone v. White Motor Corp., 435 U.S.
497, 504 (1978).   "While the nature of the state tort is a

matter of state law, the question whether the . . . tort is

sufficiently independent of federal contract interpretation to

avoid pre-emption is, of course, a question of federal




                                   7
law."    Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 213-14

(1985).

        "At the demurrer stage, it is not the function of the trial

court to decide the merits of the allegations set forth in a

complaint, but only to determine whether the factual allegations

pled and the reasonable inferences drawn therefrom are

sufficient to state a cause of action."     Friends of the

Rappahannock v. Caroline Cnty. Board of Supervisors, 286 Va. 38,

44, 743 S.E.2d 132, 135 (2013) (citing Riverview Farm Assocs.

Va. Gen. P'ship v. Board of Supervisors of Charles County, 259
Va. 419, 427, 528 S.E.2d 99, 103 (2000)).    On appeal, we accept

as true "all facts properly pled, as well as reasonable

inferences from those facts."     Steward v. Holland Family Props.,

LLC, 284 Va. 282, 286, 726 S.E.2d 251, 253 (2012).

                        B. Complete Preemption

        In their demurrers before the circuit court, Verizon and

the CWA argued the employees' claims were completely preempted:

                  When a claim requires a court to
             interpret a collective bargaining agreement
             . . . in an industry affecting commerce,
             Section 301 completely preempts and wholly
             displaces the claim, even if it is pled
             under state tort law. . . . Each and every
             one of the Plaintiffs' claims are,
             therefore, completely preempted under
             Section 301, and must be either dismissed
             outright or construed as Section 301 claims.




                                   8
     Complete preemption is a doctrine which transmutes state

law claims into federal claims and permits federal courts to

exercise their removal jurisdiction, even if federal issues are

not pleaded on the face of the complaint.    See, e.g., Lingle v.

Norge Div. of Magic Chef, 486 U.S. 399, 403-07 (1988).    See

also Whitman v. Raley's, Inc., 886 F.2d 1177, 1181 (9th Cir.

1989).   Complete preemption has been described as a narrow

exception to the well-pleaded complaint rule.    Caterpillar Inc.

v. Williams, 482 U.S. 386, 393 (1987)("On occasion, the Court

has concluded that the pre-emptive force of a statute is so

extraordinary that it converts an ordinary state common law

complaint into one stating a federal claim for purposes of the

well-pleaded complaint rule.")(internal citation and quotation

marks omitted).

     The complete preemption doctrine was developed to permit

federal courts to exercise their removal jurisdiction when state

claims implicate uniquely federal policy concerns like

collective-bargaining contracts between labor unions, employers,

and employees.    When addressing claims of complete preemption,

federal courts are required to decide whether the state law

claims actually "arise under" federal law.   If the claims arise

under federal law, federal courts may exercise their subject

matter jurisdiction.




                                  9
     Complete preemption must be distinguished from ordinary

preemption which serves as a substantive defense to state law

claims.   Ordinary preemption — which includes express

preemption, implied conflict preemption and implied field

preemption — does not create federal jurisdiction.    Caterpillar,
482 U.S. at 393.

     The differences between complete preemption and ordinary

preemption are well-noted.   In Baldridge v. Kentucky-Ohio

Transportation, Inc., the United States Court of Appeals for the

Sixth Circuit stated:

                 [In Whitman v. Raley, Inc.], [t]he
           Ninth Circuit drew a helpful distinction
           between "complete preemption" and "the
           substantive defense of preemption."

                According to Whitman, when a district
           court, considering the removal of a suit
           alleging state law violations, decides
           whether "Congress intended a preemptive
           force so powerful as to displace entirely
           any state cause of action within the ambit
           of the federal cause of action," the court
           is considering only a jurisdictional issue.
           The focus there is "on whether it was the
           intent of Congress to make the cause of
           action a federal cause of action and
           removable despite the fact that the . . .
           complaint identifies only state claims."
           This jurisdictional inquiry is distinct from
           the question whether a legal defense of
           preemption may be raised. Whether the
           defendant has a valid preemption defense
           "would be a matter for trial" by a court
           that has concluded it has jurisdiction over
           the case. "If the court rules that the
           claim is not completely preempted, the



                                10
             federal court lacks jurisdiction to rule on
             the substantive preemption defense."

983 F.2d 1341, 1345-46 (6th Cir. 1993)(citing Whitman, 886 F.2d

at 1180-81).

        Based on the defendants' demurrer, we are only concerned

with whether the complete preemption doctrine applies in this

case.    See TC MidAtlantic Dev., Inc. v. Commonwealth, 280 Va.
204, 214, 695 S.E.2d 543, 549 (2010)(only grounds stated in the

demurrer may serve as a basis for granting the demurrer).

        i.   The Circuit Court Erred by Dismissing the Employees'
             Claims for Lack of Jurisdiction

        Here, the federal district court determined the employees'

claims were not completely preempted by § 301 and it could not

exercise its removal jurisdiction.     It remanded to the circuit

court to adjudicate the employees' state law claims.       Following

remand, the circuit court dismissed the state tort claims under

the complete preemption doctrine, apparently holding it lacked

jurisdiction to decide claims "arising under" federal law.

        The majority of federal courts have held that remand orders

have no preclusive effect on a state court's subsequent

substantive decisions.    See Nordan v. Blackwater Sec.

Consulting, LLC, 460 F.3d 576, 590 (4th Cir. 2006)("[T]he

district court's finding that complete preemption did not create

federal removal jurisdiction will have no preclusive effect on a

subsequent state-court defense of federal


                                  11
preemption."); Whitman, 886 F.2d at 1182 (when a federal court

remands to state court for lack of federal jurisdiction, "no

rulings of the federal court have any preclusive effect on the

substantive matters before the state court").   In Kircher v.

Putnam Funds Trust, 547 U.S. 633, 647 (2006), the Supreme Court

made clear that remand orders are only conclusive as to the

determination of federal jurisdiction and a state trial court

may not treat the remand as if it were an appellate court:

               While the state court cannot review the
          decision to remand in an appellate way, it
          is perfectly free to reject the remanding
          court's reasoning, as we explained over a
          century ago in Missouri Pacific Railway:
          "[A]s to applications for removal on the
          ground that the cause arose under the
          Constitution, laws, or treaties of the
          United States," the finality accorded remand
          orders is appropriate because questions of
          this character "if decided against the
          claimant" in state court are "open to
          revision . . ., irrespective of the ruling
          of the [federal court] in that regard in the
          matter of removal." Nor is there any reason
          to see things differently just because the
          remand's basis coincides entirely with the
          merits of the federal question; it is only
          the forum designation that is conclusive.

(Emphasis added; internal citations omitted.)   Therefore, a

federal district court's decision concerning its own

jurisdiction is conclusive, and a state court is barred from

reviewing it.

      In this case, the circuit court implicitly determined that

the employees' claims were completely preempted, that the


                               12
federal district court possessed exclusive jurisdiction, and

concluded that it consequently lacked jurisdiction:

                  Having had the opportunity to review
             the pleadings and the arguments presented by
             all parties, the Court hereby GRANTS the
             Defendants' demurrer/plea in bar and
             dismisses the Plaintiffs['] claim[s]. . . .
             [A]llegations such as are before this Court,
             would require this judicial body to inquire
             as to what actions were taken and why, which
             would cast our net of inquiry squarely over
             the CBA. This is flatly forbidden under
             superseding federal law. . . . It is for
             this reason that we must grant the
             demurrer/plea in bar. 4

This was error.

     Clearly, the circuit court possesses jurisdiction over

state law claims.    It remains to be answered whether a state

court may exercise jurisdiction over a case if it finds the

state law claims actually "arise under" federal law.

         If the employees' claims are completely preempted, then,

by operation of law, they are transformed from state tort claims

to § 301 claims. 5   State courts have concurrent jurisdiction to


     4
       The defendants filed demurrers. The circuit court
inexplicably refers to the pleadings as demurrers/pleas in bar.
     5
       We agree with the Courts of Appeal for the Ninth and Tenth
Circuits that after a finding of complete preemption the
substantive state law claim transmutes into a federal law claim.
See Crull v. GEM Ins. Co., 58 F.3d 1386, 1392 (9th Cir. 1995);
Carland v. Metro. Life Ins. Co., 935 F.2d 1114, 1119 (10th Cir.
1991), cert. denied, 502 U.S. 1020 (1991). After a finding of
complete preemption, state law claims need not be dismissed and
re-filed as federal claims, because they already, by nature,
"arise under" federal law. See also Caterpillar, 482 U.S. at
393 ("Once an area of state law has been completely pre-empted,

                                  13
try § 301 claims.    Lingle, 486 U.S. at 403 (citing Charles Dowd

Box Co. v. Courtney, 368 U.S. 502 (1962)).     If the employees had

originally filed § 301 claims in state court, the circuit court

would have possessed jurisdiction over those claims.     It is

perfectly logical that the circuit court also possesses

jurisdiction to try the employees' claims following remand –

even if it subsequently determines the state tort theories

actually state § 301 claims.     Therefore, the circuit court erred

by dismissing the employees' claims, even if they were

completely preempted.

     Even though we conclude dismissal was an improper remedy,

we must also address the circuit court's holding that the

employees' well-pleaded fraud and negligent infliction of

emotional distress claims "arose under" federal law.

     ii.     The Employees' Claims Were Not Completely Preempted

     We agree with the United States District Court for the

Eastern District of Virginia that the employees' complaints do

not give rise to § 301 claims.     In Allis-Chalmers Corp., the

Supreme Court of the United States held that a state-law claim

is transformed into a § 301 claim when it is "inextricably

intertwined with consideration of the terms of the labor

contract." 471 U.S. at 213.   State law claims are not


any claim purportedly based on that pre-empted state law is
considered, from its inception, a federal claim, and therefore
arises under federal law.").

                                  14
completely preempted by § 301 when the state law "confers

nonnegotiable rights on employers or employees independent of

any right established by contract."   Id.   In Lingle, the Supreme

Court further clarified that: "[a] purely factual question[]"

about an employee's conduct or an employer's motives does not

"require[] a court to interpret any term of a collective-

bargaining agreement." 486 U.S. at 407.   See also Hawaiian

Airlines v. Norris, 512 U.S. 246, 261-62 (1994).

     In this case, the employees' state tort claims are

completely preempted only if they implicate "rights created by

[the] collective-bargaining agreements," or their claims are

"substantially dependent on analysis of [the] collective-

bargaining agreement[s]."   Caterpillar, 482 U.S. at 394

(quoting Electrical Workers v. Hechler, 481 U.S. 851, 859 n.3

(1987)); see also Allis-Chalmers, 471 U.S. at 220.   Lingle

directs courts to analyze § 301 preemption within the context of

the elements of the state law claims. 486 U.S. at 403-07.

Therefore, to resolve whether the employees' claims are within

the complete preemptive reach of § 301, we must examine the

elements of actual and constructive fraud and negligent

infliction of emotional distress.

          1. Fraud Claims

     In Caperton v. A.T. Massey Coal Co., 285 Va. 537, 553, 740
S.E.2d 1, 9 (2013), we recited the elements of common law fraud:


                                15
"[A] false representation of a material fact; made

intentionally, in the case of actual fraud, or negligently, in

the case of constructive fraud; reliance on that false

representation to [plaintiff's] detriment; and resulting

damage."   (Internal quotation marks omitted.)   To establish

fraud, "it is essential that the defrauded party demonstrates

the right to reasonably rely upon the

misrepresentation."   Metrocall of Delaware, Inc. v. Continental

Cellular Corp., 246 Va. 365, 374, 437 S.E.2d 189, 193-94 (1993).

Additionally, in Caperton, we concluded that "[f]raudulent

misrepresentation shares none of the elements of a breach of

contract action, and the evidence required to support each claim

is, therefore, manifestly different." 285 Va. at 553, 740

S.E.2d at 9.

     "Lingle teaches that. . . whether the employer's actions

make out the element[s] of [fraud] under state law -- is a

'purely factual question.'"   Hawaiian Airlines, 512 U.S. at 266

(quoting Lingle, 486 U.S. at 407).   Verizon and the CWA argue

that we must interpret the CBA to determine whether there was a

surplus and whether the employees were terminated in accord with

the CBA.   Verizon asserts that its initial representation to the

employees is only false if there was actually no surplus

according to the terms of the CBA.   In contrast, the employees

contend their allegations of Verizon's statement and counter-


                                16
statement can prove fraudulent conduct without any reference to

the CBA.   We must decide whether the employees, based on their

factual allegations, can prove the elements of fraud without

requiring analysis of the CBA.   In this case, only the falsity

and reasonable reliance elements are in dispute.

                a. Falsity of the Representation

     The employees allege that "[o]n June 15, 2010 plaintiff[s]

[were] told by each of the defendants that [their] employment

was in serious jeopardy and that a decision would have to be

made by June 16, 2010 regarding whether or not [they] would

accept the EISP or be terminated in August, 2010."

The employees also pled:

           Subsequent to the plaintiff[s']
           termination[s], Verizon, before the Virginia
           Employment Commission, took the position
           that plaintiff[s'] job[s] [were] not
           surplus, that [their] job[s were] not in
           jeopardy and that [their] termination was
           voluntary.

           Almost immediately after plaintiff[s were]
           terminated, Verizon recalled 84 technicians
           who had previously been removed and brought
           in technicians from outside the area to meet
           its needs.
                             . . . .

           Shortly after plaintiff[s'] termination[s],
           Verizon advertised for an unprecedented 200
           technicians to transfer to the Potomac
           Region where plaintiff[s] had been employed.

Finally, the employees claim "the defendants misrepresented

material facts, knowingly and intentionally [or negligently],


                                 17
[and] caus[ed] the plaintiffs to operate under a set of beliefs

originating with each defendant that [they] had no choice but to

accept the EISP or be terminated from [their] employment."

     Whether Verizon had a contractual right under the CBA to

declare a surplus and terminate the employees is not before us.

The issue is whether Verizon and the CWA knowingly or

negligently misrepresented material facts to induce the

employees' resignations.   The gravamen of this inquiry is the

veracity of the statements.    We conclude that if the plaintiffs'

allegations are proven at trial, a trier of fact could resolve

the falsity element without any reference to the CBA.

     In her dissent, Justice McClanahan declares that falsity

cannot be proven without referencing the CBA.   She posits that

the defendants could have believed that the employees' jobs were

in jeopardy at the time they made their representation.   She

further speculates that Verizon's purported testimony before the

Virginia Employment Commission could have been based on its

subsequent knowledge that the shortage had been alleviated

through voluntary attrition.

     The employees pled that: (1) the defendants stated their

jobs were "in serious jeopardy," and (2) Verizon then testified

before the Virginia Employment Commission that the employees'

jobs were "not in jeopardy."    The employees also pled that

shortly after claiming a surplus and terminating the employees,


                                 18
Verizon "recalled 84 technicians who had previously been removed

[,] brought in technicians from outside the area to meet its

needs" and subsequently "advertised for an unprecedented 200

technicians to transfer to the Potomac Region where plaintiff[s]

had been employed."    At the demurrer stage, we are obligated to

accept the truthfulness of these allegations and are not

permitted to construct alternative factual scenarios to test the

plaintiffs' allegations.       Steward, 284 Va. at 286, 726 S.E.2d at

253.

       The employees' allegations of a false representation are

sufficient to survive demurrer.      The employees' complaint

contained Verizon's two conflicting statements: (1) Verizon

initially represented to the employees that their jobs were in

serious jeopardy and they would be terminated if they did not

accept the EISPs, and (2) Verizon subsequently represented to

the Virginia Employment Commission that the employees' jobs were

not in jeopardy and they voluntarily resigned.      The employees'

additional allegations, including that Verizon rehired and

transferred workers into the region and advertised openings for

200 technicians shortly after terminating the employees, support

an inference that the initial statement that Verizon made on

June 15, 2010 was false.

                 b. Reliance




                                    19
     The employees allege they would have never accepted the

EISPs in the absence of the misrepresentation:

               The plaintiff[s] accepted the EISP
          package because of the representations made
          by each of the defendants . . . that if they
          did not do so, they would receive
          significantly fewer or no benefits after
          their termination by Verizon.

               The plaintiff[s] had no intention of
          accepting the EISP package before being told
          by the defendants that they were going to be
          terminated.
                           . . . .

               The plaintiff[s], operating under a set
          of beliefs originating with each of the
          defendants, felt [t]he[y] had no choice but
          [to] accept the EISP and acted upon those
          beliefs and representations to [their]
          detriment.

                            . . . .

               The plaintiff[s]relied upon such
          misrepresentations to [their] detriment
          causing [them] to sustain substantial
          financial losses and damages.

     The employees clearly pled that they relied on the

defendants' statements in making their decisions to accept the

EISPs.

     Justice Powell's dissent maintains that the element of

reliance cannot be proven without referencing the CBA's term

"surplus" and its provisions regarding termination.   She notes

that the employees had access to the CBA and posits that the

employees could have used their understanding of the CBA to



                               20
detect the defendants' fraud.   However, this case is not about

whether Verizon complied with the CBA's provisions for

addressing a surplus, but whether Verizon intentionally, and CWA

negligently, stated that the employees' jobs were in jeopardy

and that if the employees failed to accept the EISP, they would

receive fewer or no benefits after termination.

     The common error shared by the dissents is "[the] failure

to recognize that a plaintiff covered by a collective-bargaining

agreement is permitted to assert legal rights independent of

that agreement."   Caterpillar, 482 U.S. at 396 (emphasis in

original).   In this case, based upon the pleadings, Verizon's

statement and counterstatement render interpretation of the

CBA's terms unnecessary.   See, e.g., Franchise Tax Bd. of Cal.

v. Construction Laborers Vacation Trust for Southern Cal., 463
U.S. 1, 25 n.28 (1983) ("[E]ven under § 301 we have never

intimated that any action merely relating to a contract within

the coverage of § 301 arises exclusively under that section.

For instance, a state battery suit growing out of a violent

strike would not arise under § 301 simply because the strike may

have been a violation of an employer-union contract.").   Like

the irrelevance of the contractual meaning of "strike" in a suit

for battery, a trial court, viewing the allegations in this

case, is not required to decide whether there was a "surplus"




                                21
under the terms of the CBA or whether Verizon was complying with

its contractual obligations under the CBA.

     Viewing the well-pleaded allegations in these complaints as

true, we conclude the employees stated claims for fraud based on

facts outside the scope of the CBA.     Therefore, we hold the

employees' well-pleaded fraud claims were not completely

preempted by § 301 of the LMRA.

             2. Negligent Infliction of Emotional Distress Claim

     In Delk v. Columbia/HCA Healthcare Corp., 259 Va. 125, 137-

38, 523 S.E.2d 826, 833-34 (2000), this Court discussed the

elements of a claim for negligent infliction of emotional

distress under Virginia law:

             We adhere to the view that where conduct is
             merely negligent, not willful, wanton, or
             vindictive, and physical impact is lacking,
             there can be no recovery for emotional
             disturbance alone. We hold, however, that
             where the claim is for emotional disturbance
             and physical injury resulting therefrom,
             there may be recovery for negligent conduct,
             notwithstanding the lack of physical impact,
             provided the injured party properly pleads
             and proves by clear and convincing evidence
             that his physical injury was the natural
             result of fright or shock proximately caused
             by the defendant's negligence. In other
             words, there may be recovery in such a case
             if, but only if, there is shown a clear and
             unbroken chain of causal connection between
             the negligent act, the emotional
             disturbance, and the physical injury.

(Internal quotation marks and citations omitted and emphasis in

original.)     In this case, Ricky Rosser's negligent infliction of


                                  22
emotional distress claim is based on Verizon and the CWA's

allegedly fraudulent conduct.   The underlying facts supporting

Rosser's emotional distress claim are the same as those

supporting the fraud claims.    Accordingly, the allegation of

emotional distress contained in Rosser's complaint is also

outside the scope of the CBA — and therefore is not completely

preempted.

                           III. Conclusion

     The circuit court erred in holding that the employees'

claims were completely preempted by § 301 of the LMRA and by

dismissing those claims.   We will reverse the circuit court's

judgment and will remand this case for further proceedings in

accordance with this opinion.

                                             Reversed and remanded.




JUSTICE McCLANAHAN, concurring in part and dissenting in part.

     The circuit court held that the employees' claims are

completely preempted by Section 301 of the Labor Relations

Management Act of 1947 ("LMRA"), 29 U.S.C. § 185, and, on this

basis, dismissed their suits.   I agree with the majority that

dismissal was an improper course of action and that the circuit

court has concurrent jurisdiction to try the employees' claims

if they are completely preempted.     I dissent from the majority's



                                 23
review of complete preemption and conclude that because the

employees' claims require interpretation of a collective

bargaining agreement they are completely preempted by Section

301.

       All of the employees sue for fraudulent misrepresentation,

one element of which requires the employees to prove that the

defendants' representation was false. 1    Caperton v. A.T. Massey

Coal Co., 285 Va. 537, 553, 740 S.E.2d 1, 9 (2013)

(quoting Klaiber v. Freemason Assocs., Inc., 266 Va. 478, 485,

587 S.E.2d 555, 558 (2003)).   The alleged misrepresentation in

this case was the defendants' statement to the employees that

their jobs were in serious jeopardy.      As counsel for the

employees stated at oral argument, the allegation in the

complaints supporting this element is that after the employees

agreed to early termination, Verizon later told the Virginia

Employment Commission that the employees' jobs were not in

jeopardy.   In an apparent attempt to avoid preemption, the

employees have tailored the face of their complaints to exclude

interpretation of a collective bargaining agreement, and in most

cases, under the well-pleaded complaint rule, whether a claim

arises under federal law depends only on whether "a federal

       1
       As noted in the majority opinion, plaintiff Ricky Rosser's
negligent infliction of emotional distress claim is based on the
defendants' alleged fraudulent conduct. Thus, this claim
likewise will require him to prove that the defendants'
representation was false.

                                 24
question is presented on the face of the plaintiff's properly

pleaded complaint."   See Caterpillar Inc. v. Williams, 482 U.S.
386, 392 (1987) (citing Gully v. First Nat'l Bank, 299 U.S. 109,

112-13 (1936)).

     But Section 301 of the LMRA is one of three federal

statutes that the Supreme Court of the United States has held

completely preempts state-law claims.   Lontz v. Tharp, 413 F.3d
435, 441 (4th Cir. 2005).   "The doctrine of complete preemption

. . . . recognizes that some federal laws evince such a strong

federal interest that, when they apply to the facts underpinning

the plaintiff's state-law claim, they convert that claim into

one arising under federal law."    Barbour v. International Union,

640 F.3d 599, 629 (4th Cir. 2011) (Agee, J.,

concurring); Caterpillar Inc., 482 U.S. at 393; Lontz, 413 F.3d

at 441.   Complete preemption is an exception to the well-pleaded

complaint rule, Lontz, 413 F.3d at 439, and thus Section 301 may

completely preempt an action even where the complaint is

tailored to allege only a state-law claim.     Franchise Tax Bd. v.

Constr. Laborers Vacation Trust, 463 U.S. 1, 23 (1983).

Consequently, a court must look beyond the face of the complaint

to determine whether the claim "requires the interpretation of a

collective-bargaining agreement" and is therefore completely

preempted by Section 301.   Lingle v. Norge Div. of Magic Chef,

Inc., 486 U.S. 399, 405–06, 410, 413 (1988) (discussing the


                                  25
Court's complete preemption analysis in a previous case, where

it "began by examining the collective-bargaining

agreement"); Foy v. Giant Food Inc., 298 F.3d 284, 287 (4th Cir.

2002); McCormick v. AT&T Techs., Inc., 934 F.2d 531, 534 (4th

Cir. 1991).

     It is clear from the record in this case that the employees

must ask the court to interpret a collective bargaining

agreement in order to prove that the defendants' representation

was false.

     Around the time Verizon declared an employee surplus,

Verizon and CWA entered into a Memorandum of Agreement ("MOA"),

a collective bargaining agreement that detailed the conditions

in which Verizon would either retain or terminate the surplus

employees.    See 29 U.S.C. § 185(a) (applying to "contracts

between an employer and a labor organization").    Under Section

VIII of the MOA, Verizon offered early termination incentive

packages not only to surplus employees (which included these

employees) but also to non-surplus employees.   Section VI of the

MOA explains that if at least 12,000 combined surplus and non-

surplus employees accepted the early termination incentive

packages, no post-August 2, 2003 hires (which included these

employees) would be laid off.   Thus, the prospect of the

employees being terminated to relieve the surplus was a function

of the arrangement set out in the MOA, and in turn, the truth or


                                 26
falsity of the defendants' representation to the employees

regarding the security of their positions depends on the terms

of the MOA.

     The majority asserts that Verizon's statement to the

Virginia Employment Commission necessarily renders false the

defendants' earlier statement to the employees.   Looking to the

MOA, it is clear that Verizon's statement to the Virginia

Employment Commission does not necessarily prove the falsity of

the defendants' earlier statement to the employees.

     The MOA opened the possibility that the surplus would be

cured in part by non-surplus employees accepting early

termination, which in turn would spare these employees from

layoff.   The defendants' alleged misrepresentation to the

employees was made before the deadline for accepting early

termination, and thus the defendants' statement was their

evaluation of the employees' job security based on the

defendants' knowledge at that time.   Verizon's statement to the

Virginia Employment Commission was made months after the

deadline with knowledge of the number of employees who in fact

accepted early termination.   Rather than conflicting, the

defendants' statements may be explained instead as the

defendants' truthful prediction of the employees' job security

given their ex ante knowledge and Verizon's relay of information

to the Virginia Employment Commission that enough early


                                27
terminations were in fact accepted that these employees would

have been spared layoff. 2   Thus, even if the employees'

allegations are true, these allegations do not necessarily prove

the falsity of the defendants' representation to the employees.

Instead, the employees must carry their burden and prove the

independent falsity of the defendants' representation, which as

discussed above requires the interpretation of the MOA.     This

conclusion is not the product of speculation, but rather

recognition of the inevitable issues and evidence in the case.

     Because proving the defendants' representation was false

"requires the interpretation of a collective bargaining

agreement," Section 301 completely preempts the employees'

claims.   Lingle, 486 U.S. at 405–06; Foy, 298 F.3d at

287; McCormick, 934 F.2d at 534.      After reversing the circuit

court's dismissal of the employees' suits, I would affirm the

circuit court's holding that Section 301 completely preempts the

employees' claims and remand for further proceedings.




     2
       Because the factual details underlying these events were
not included in the record, and a determination regarding the
truthfulness of the allegations is beyond the scope of this
appeal, I make no judgment about these matters.

                                 28
JUSTICE POWELL, concurring in part and dissenting in part.

     I agree with the majority’s holding that the circuit court

erred in dismissing the employees’ claims.   I also agree with

Justice McClanahan’s conclusion that complete preemption

constitutes an exception to the well-pleaded complaint rule.

However, I write separately because I do not believe the

employees can demonstrate the reasonable reliance required to

support a fraud claim under Virginia law without judicial

analysis of the collective bargaining agreements. *   As a result,

the employees’ state law claims are completely preempted by §

301 of the Labor Management Relations Act of 1947 ("LMRA"), 29

U.S.C. § 185.

     A tort action grounded in state law may be preempted by §

301 of the LMRA where the claim depends upon analysis of the

collective bargaining agreement between the parties. Williams v.

National Football League, 582 F.3d 863, 874 (8th Cir. 2009).

In Williams, the United States Court of Appeals for the Eighth

     *
       The majority notes that the plaintiffs alleged reliance on
the defendants’ representations. However, the question is not
merely whether the plaintiffs relied on statements made by the
defendants, but also whether that reliance was reasonable under
the circumstances. Metrocall of Delaware, Inc. v. Continental
Cellular Corp., 246 Va. 365, 374, 437 S.E.2d 189, 193-94 (1993).
To ascertain the reasonableness of the plaintiffs’ reliance on
these statements, a court must interpret the collective
bargaining agreements.
Circuit held that the plaintiffs’ claims of fraudulent

misrepresentation, brought under Minnesota law, were preempted

by § 301 of the LMRA because the plaintiffs could not

“demonstrate the requisite reasonable reliance to prevail on

their claims without resorting to the [collective bargaining

agreements].” Id. at 881. In Minnesota, claims of fraudulent

misrepresentation require plaintiffs to show that they

reasonably relied on the alleged misrepresentation. Id. at 881-

82 & n.14. The Williams court noted that, “[w]hether a

plaintiff’s reliance was justifiable is determined in light of

the specific information and experience it had.” Id. at 882

(quoting Trustees of the Twin City Bricklayers Fringe Benefit

Funds v. Superior Waterproofing, Inc., 450 F.3d 324, 331 (8th

Cir. 2006)). Furthermore, in determining whether the plaintiff

justifiably relied on the alleged misrepresentations, the court

noted that

             the trier of fact would have to determine
             whether the contractual language in the
             [collective bargaining agreement] was
             ambiguous enough for a layman reasonably to
             believe that it was not contrary to the
             representations on which [the plaintiff]
             claims it relied. This would require the
             trier of fact to examine the provisions in
             [the collective bargaining agreement].

Williams, 582 F.3d at 882 (quoting Superior Waterproofing, 450
F.3d at 332).

     The facts of this case are analogous to those considered by


                                  30
the Eighth Circuit. As in Minnesota, in Virginia a plaintiff

asserting fraudulent misrepresentation must establish “the right

to reasonably rely upon the misrepresentation.” Metrocall of

Delaware, Inc. v. Continental Cellular Corp., 246 Va. 365, 374,

437 S.E.2d 189, 193-94 (1993). Reasonable reliance exists where

the defrauded party not only believes the statement, but is “so

thoroughly induced by it that, judging from the ordinary

experience of mankind, in the absence of it he would not, in all

reasonable probability, have entered into the contract or other

transaction.” American Surety Co. v. Hannah, 143 Va. 291, 301,

130 S.E. 411, 414 (1925).

     In this matter, the employees claim that they relied on the

defendants’ assertions that there was a “surplus” of employees,

that their employment was “in serious jeopardy,” and that the

employees could either accept the EISP or be terminated in

August, 2010. Furthermore, the employees claim that they were

induced to voluntarily terminate their employment, and accept

the EISP by the defendants’ representation that, if they chose

not to accept the EISP, they would receive “significantly fewer

or no benefits after [their] termination by Verizon.”

     The reasonableness of the employees’ reliance on these

representations cannot be evaluated without interpreting the

collective bargaining agreements that govern the employment

relationship between the parties. The collective bargaining


                               31
agreements delineated Verizon’s ability to terminate employment,

provided additional employment protection to more senior

employees, and guaranteed separation benefits upon termination.

To determine whether the employees had the right to rely on oral

representations made by the defendants, a fact finder would

first need to determine which protections an employee enjoyed

under the collective bargaining agreements; second, whether

Verizon’s representations conflicted with the collective

bargaining agreements; and finally, whether it was reasonable

for the employees to rely on Verizon’s oral representations,

even where those oral representations violated the written

guarantees contained in the collective bargaining agreements.

Accordingly, I would hold that the employees’ state law claims

are substantially dependent upon analysis of the collective

bargaining agreements, and are therefore preempted by § 301 of

the LMRA.




                               32